Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
DISPLAY DEVICE COMPRISING PLURALITY OF LIGHT EMITTING ELEMENTS OVERLAPPING WITH CONTACT ELECTRODES.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b).

The claims are rejected specifically in view of the limitation “mounting the inorganic light emitting element in a space” in claim 1.  There is insufficient antecedent basis for this limitation “the inorganic light emitting element”.
The antecedent issue results in the indefiniteness of claim 1. A person having ordinary skills in the art might not be able to ascertain which “inorganic light emitting element” is being claimed since multiple types of inorganic light emitting element are claimed (plurality of inorganic light emitting element and defective inorganic light emitting element).
It is not clear is the claimed inorganic light emitting element is one of the plurality or defective inorganic light emitting element or a new inorganic light emitting element.


Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

Claim 1 (currently amended): A method for repairing a display device, the display device including a plurality of inorganic light emitting elements arranged in a matrix, an insulator arranged around the plurality of inorganic light emitting elements, and a counter cathode electrode covering upper surfaces of the plurality of inorganic light emitting elements, the method comprising steps of:
detecting a defective inorganic light emitting element as the inorganic light emitting element having a defect;
removing a portion of the counter cathode electrode and a portion of the insulator around the defective inorganic light emitting element while the defective inorganic light emitting element remains without being removed by irradiating the insulator around the defective inorganic light emitting element with irradiation light;
removing the defective inorganic light emitting element after the portion of the insulator therearound has been removed;
mountingan inorganic light emitting element in a space from which the defective inorganic light emitting element is removed in the display device, and
connecting an electrode on an upper surface of the inorganic light emitting element mounted in the space and a remaining portion of the counter cathode electrode around the inorganic light emitting element by an alternative conductor.

If the drafted claims are acceptable, antecedent relating to dependent claims needs to be addressed.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing Objection and Lack of Sufficient Antecedent basis.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819